ADAMS, Circuit Judge,
dissenting.
I respectfully dissent. Although I share the majority’s concern over the hardship resulting from a strict application of the statute in this case, I believe we are constrained by firmly established principle to affirm the trial court’s ruling that it lacked jurisdiction to entertain the fee petition at issue here.
The guiding precept in this field is clear. The Equal Access to Justice Act (EAJA) represents a waiver of the federal government’s immunity from lawsuits for attorney’s fees. Action on Smoking and Health v. Civil Aeronautics Board, 724 F.2d 211, 225 (D.C.Cir.1984). Waivers of sovereign immunity must be strictly construed. Id. Where the government agrees to permit lawsuits against it, “the terms of its consent to be sued in any court define that court’s jurisdiction to entertain the suit.” United States v. Sherwood, 312 U.S. 584, 586, 61 S.Ct. 767, 770, 85 L.Ed. 1058 (1941).
Also clear is the statutory language in this case. The Act states that a party seeking fees, “shall, within thirty days of final judgment in the action, submit to the court an application for fees and other expenses which shows ... the amount sought, including an itemized statement from an attorney or expert witness representing or appearing in behalf of the party stating the actual time expended and the rate at which fees and other expenses are computed.” 28 U.S.C. § 2412(d)(1)(B) (1982) (emphasis added).
In stating what is required of a petitioner, the statute uses mandatory language. The requirement that an itemized statement be filed is contained in the same sentence as the requirement that a claim be filed within 30 days. Nothing in the wording or structure of the sentence suggests that certain elements necessary to meet the statute’s jurisdictional prerequisites are more or less important than others, or that some are to be interpreted more or less strictly than others.
To the extent it sheds any light on the issue, the legislative history of this provision provides no support for the majority’s parsing of the statute’s jurisdictional requirements. The House Conference Report, in adopting the Senate version of the 30-day requirement, described it as follows: “The Senate bill also requires a party seeking an award of fees and other expenses to submit an application for them within thir*106ty days of final judgment, including a showing of eligibility and an itemized statement of the amount claimed.” H.R.Rep. No. 1434, 96th Cong., 2d Sess. 26 (1980), reprinted in 1980 U.S.Code Cong. & Ad. News 4953, 5003, 5015. Nothing here states, or in any way suggests, that any element is to be enforced with less stringency than any other. Nor, as the majority agrees, do any of the eases interpreting the EAJA support a liberal interpretation. Rather, the cases provide unanimous support for strict construction of the statute. See e.g., Action on Smoking and Health, 724 F.2d at 225; Monark Boat Co. v. NLRB, 708 F.2d 1322, 1326-1327 (8th Cir.1983) (interpreting “nearly identical” jurisdictional provision of 5 U.S.C. § 504, section of EAJA governing fee awards in agency adjudication).
The majority appears to believe that the treatment of the Federal Tort Claims Act jurisdictional provision in Tucker v. United States Postal Service, 676 F.2d 954 (3d Cir.1982), buttresses its position. That ease, however, is not analogous to this one. In Tucker, the Court interpreted two provisions of the Federal Tort Claims Act: a jurisdictional provision, set forth in two sections, requiring that a claim under the act be filed with the appropriate government agency within two years of the accident, and another provision conferring authority on the agency to settle the claim. Under the settlement provision, the government also promulgated a regulation allowing the agency to request detailed documentation of the claimant. The regulation stated that such documentation “may be required” of the claimant. 676 F.2d at 956-957.
Tucker rejected the position that a claimant’s failure to comply with a request for documentation under this regulation deprived a court of jurisdiction to. hear a claim that otherwise met the statutory requirements. Rather than excusing a failure to comply with jurisdictional requirements, the court found that the settlement provision was clearly independent of the jurisdictional provision. Noncompliance with the settlement portion, declared the court, “deprives a claimant only of the opportunity to settle his or her claim outside the courts,” 676 F.2d at 959, quoting Adams v. United States, 615 F.2d 284, 290, modified, 622 F.2d 197 (5th Cir.1980), while noncompliance with the jurisdictional provision “deprives a claimant of federal court jurisdiction over his or her claim.” Id. This conclusion, it added, was reinforced by the precatory language employed in the regulation; a jurisdictional prerequisite, it reasoned, would not be expressed in “permissive” language. Tucker, 676 F.2d at 957.
Here, by contrast, we are faced with what is quite clearly a jurisdictional provision in the statute itself, framed in unambiguous, mandatory language. Given the clarity and force of the strict construction principle as to waivers of sovereign immunity, and in the absence of any authority for departing from it in the case of the EAJA, I would defer to the wording chosen by Congress and hold that the petitioner was required to file an itemized petition within 30 days.1 And since I agree with the majority that the 30-day period in this case began with the date of entry of the consent judgment, I believe counsel’s June 27th itemized statement was not timely filed. Accordingly, I would affirm the judgment of the district court.

. Under the circumstances of this case, denying a counsel fee might appear to be a harsh result. In light of this, Congress may wish to amend the EAJA to allow a court to entertain a petition where the petitioner has substantially complied by filing a claim within 30 days. But because a waiver of sovereign immunity "cannot be implied but must be unequivocally expressed,” United States v. King, 395 U.S. 1, 4, 89 S.Ct. 1501, 1503, 23 L.Ed.2d 52 (1969), I believe the judiciary, as contrasted with the Congress, lacks the power to accomplish such a result.